DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I-IV and Species 1-2 , as set forth in the Office action mailed on 2/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/22/2021 is partially withdrawn.  Claims 7-13, directed to Species 2 including the embodiment of the single cell being a non-human cell, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2 and 28-32, directed to a cell separation method and cell culture device, respectively, are withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant has argued that the prior art of record does not fairly teach the feature of “wherein the filtration membrane comprises a mesh formed by twill-weaving a fibrous membrane”, newly introduced into claim 1. The Examiner agrees, and the previously presented rejection of claim 1 under 35 U.S.C. 102(a)(1) has been withdrawn. However, current pending independent claim 27 has not been amended to include this subject matter, and no arguments have been presented traversing the previously presented rejection of claim 27. Therefore, the rejection of claim 27 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0190903) (already of record).
Regarding claim 27, Huang discloses a membrane separation method for performing membrane separation processing of a cell suspension (Abstract) comprising:
	providing a culture container (278) (Figs. 27a-27c, sheets 37-38 of 47) for culturing cells (para. 294);
	using a filtration membrane, in which an inlet-side opening formed on a first surface and an outlet-side opening which is formed on a second surface on an opposite of the first surface and communicates with the inlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces of the filtration membrane (para. 189, 225, 232-234; see Figs. 1a-d, 3a-3c, 5a, and particularly Fig. 9g as annotated below), of a cell culture device (Fig. 27c) including the culture container and a filtration portion (270) which includes the filtration membrane and is connected to the culture container via  a flow path in which cells cultured in the culture container circulate (para. 294),
	wherein the filtration portion (270) comprises an inflow port through which the cell suspension flows to enter the filtration portion and an outflow port through which the cell suspension flows to exit the filtration portion (para. 294) (Fig. 27c); and
	wherein as the cell suspension flows between the inflow port and the outflow port, the cell suspension flows along a direction of the first and second surfaces of the filtration membrane (para. 225) (Fig. 5a).
	As to the limitation of wherein 0.1 ≤ N/L ≤ 6 being satisfied  when the amount of cell suspension in the culture container is set to L and the amount of filtrate per day that has permeated through the filtration membrane in the membrane separation processing is set to N, Huang discloses general conditions for the maximum amount of cell suspension and the capacity of a retentate collection bag for collecting the retentate of the membrane separation process (thus, the skilled artisan could extrapolate an amount of filtrate that has permeated through the filtration membrane based on the starting amount of cell suspension and the amount of retentate) (para. 295-296).
	Huang does not expressly teach wherein, in this embodiment, 0.1 ≤ N/L ≤ 6 is satisfied as claimed.
	However, in another embodiment of the membrane separation method, Huang discloses processing 8 mL of carrier fluid and 4 mL of blood containing various cell types (therefore the total volume of cell suspension is considered to be 8 + 4 = 12 mL) through a filtration membrane (Example 2, para. 323-332). The volume was completely processed after about 40 minutes to yield 7.6 mL of filtrate (thus the filtrate per day amount is considered to also be 7.6 mL) (para. 328-329). Therefore, Huang discloses in this example wherein N/L = 7.6/12 = about 0.6. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to set the N/L amount in the membrane separation processing disclosed in the embodiment using the cell culture device (that of Fig. 27 discussed above) to be about 0.6 (falls within the claimed range), as Huang discloses using such parameters in another example of the membrane separation method, and the skilled artisan would have been motivated to set cell suspension and filtrate amounts to values known to be workable in conjunction with the filtration membrane.

    PNG
    media_image1.png
    295
    805
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3-21, 23-24, and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is directed to a method comprising providing a filtration device comprising an inflow port and an outflow port wherein as a cell suspension flows between the inflow port and the outflow port, the cell suspension flows along a direction of first and second surfaces of a filtration membrane, the filtration membrane including an inlet-side opening formed on the first surface and an outlet-side opening formed on the second surface on an opposite side of the first surface and communicating with the inlet-side opening, in which the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces of the filtration membrane, the filtration membrane comprising a mesh formed by twill-weaving a fibrous membrane. Huang provides the closest prior art, as discussed in the previous Office Action. However, the invention of Huang is predicated on the inlet-side opening and outlet-side opening of the filtration membrane being formed by pillars fabricated by molding, embossing, lithography, or the like (para. 227-232, 278) and Huang is devoid of any mention of weaving, especially twill-weaving as claimed. The prior art as a whole does not provide a disclosure or teaching of twill-weaving a fibrous membrane having deviated-position inlet-side and outlet-side openings, within the claim environment of performing membrane separation processing of a cell suspension using a filtration device having ports and flow directions as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799